Title: To Benjamin Franklin from the Principe di Caramanico, 10 October 1784
From: Caramanico, Franceso Maria Venanzio d’Aquino, principe di
To: Franklin, Benjamin


				
					a Paris ce 10. octobre 1784Hotel Montmorency chaussée d’Antin./.
				
				Le Prince de Caramanico Ambassadeur Extraordinaire du Roy des siciles a L’honneur de faire part a Monsieur Francklin Ministre Plenipotentiaire des Etats unis de L’Amerique, qu’il a eû ce Jourd’huy ses premieres Audiences de Leurs Majestés & de La famille Royale./.
			 
				Notation: Le Prince Caramanico 10 Oct. 1784—
			